—Appeal by the *519defendant from a judgment of the County Court, Nassau County (Orenstein, J.), rendered October 4, 1993, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, on the facts of this case, the prosecutor’s comment on the defendant’s failure to call the defendant’s brother as a witness did not deprive him of a fair trial (see, People v Johnson, 167 AD2d 422; People v Shaw, 112 AD2d 958).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, is without merit. O’Brien, J. P., Joy, Altman and Florio, JJ., concur.